Citation Nr: 1640868	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  09-48 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas. 

In the December 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from May 30, 2007.  The RO also denied service connection for hypertension, hearing loss, and tinnitus.  

In June 2011, the Board denied service connection for right and left ear hearing loss and granted service connection for tinnitus.  The Board remanded the issues of entitlement to service connection for hypertension and an increased evaluation for posttraumatic stress disorder (PTSD) for further development.

The RO subsequently issued a rating decision in May 2012 and increased the evaluation for the Veteran's service-connected PTSD to 70 percent effective from July 20, 2011.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating was not assigned.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2013, the Board granted a 70 percent evaluation for PTSD prior to July 20, 2011, and denied an evaluation in excess of 70 percent thereafter.  The Board also remanded the issues of entitlement to service connection for hypertension and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further development.  

In a January 2016 rating decision, the RO granted TDIU effective from June 16, 2015, and the Veteran did not appeal the effective date assigned.  Thus, the AOJ's grant of TDIU constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of that proceeding is associated with the record.   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from May 2007 to January 2016.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that additional evidence has been associated with the claims file since the March 2016 supplemental statement of the case, including medical articles submitted by the Veteran and VA medical records.  In September 2016, the Veteran's representative specifically requested that the case be remanded for initial consideration by the Agency of Original Jurisdiction (AOJ).  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Furthermore, the Board notes that the most recent VA medical records currently associated with the claims file are dated in January 2016.  In addition, the Veteran reported that he underwent an Agent Orange Registry Examination in approximately 1970.  See September 2007 correspondence.  However, the examination report is not associated with the claims file.  Therefore, the AOJ should attempt to obtain any outstanding medical records that may be available.  

Lastly, the record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  See November 2015 SSA inquiry.  It is unclear whether these records may be relevant to the claim on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include the VA Agent Orange Registry examination identified in the Veteran's September 2007 correspondence and any other records dated from January 2016 to the present.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the AOJ should consider the additional evidence received since the March 2016 supplemental statement of the case and readjudicate the claim on appeal.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




